UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4698


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS LEE TERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:00-cr-00162-F-1)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis       Lee     Terry      appeals       the      twenty-four-month

sentence    imposed      upon    revocation       of     his    term   of   supervised

release.    He contends that the sentence was unreasonable because

the   district    court       did    not   address       his    assertion    that   his

deafness caused him problems in prison.                  We affirm.

            We    will     not       disturb      a     sentence       imposed     after

revocation of supervised release that is within the prescribed

statutory     range    and      is   not     plainly      unreasonable.           United

States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                               In

making     this   determination,           we    first     consider      whether    the

sentence is unreasonable.              Id. at 438.         “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for [G]uidelines sentences.”               United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks and citations

omitted).

            Although      a     district        court     “ultimately       has    broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court must consider

the Chapter Seven policy statements in the federal Sentencing

Guidelines manual, as well as the statutory requirements and



                                            2
factors    applicable        to     revocation      sentences     under    18   U.S.C.

§§ 3553(a), 3583(e) (2006).

            During         the    revocation        hearing,      Terry’s       counsel

informed the court           that in the past, Terry “has had [ ] a

difficult    time     in    the     prison       system,”   and   that    he    had   “a

difficult time in county jails.”                  He informed the court that, in

the county jail, they were not aware that he was deaf, and

thought he was ignoring directions and orders.                           Counsel also

asserted that many of Terry’s institutional infractions may have

been due to Terry’s deafness.                Although counsel asked the court

to “take into consideration the fact that [Terry] is deaf and

has a hard time in the prison system,” he did not request any

particular sentence.

            In    determining           Terry’s      revocation     sentence,         the

district court considered the Chapter Seven policy statements,

the   statutory       requirements,          and     the    relevant      factors      in

§ 3553(a).        The       court     concluded      that    a    twenty-four-month

sentence was appropriate based on how quickly Terry returned to

criminal    conduct     upon      his   release,      the   dangerousness       of    his

criminal conduct, and his criminal history.                       The court found

that a twenty-four-month sentence would promote respect for the

law and deter criminal conduct.                   In light of Terry’s deafness,

the court recommended that he be confined in a correctional



                                             3
institution     that   will    afford    him    treatment   for   his   hearing

disorder.

              This sentence is not plainly unreasonable.                Crudup,

461 F.3d at 437-39.       The court complied with the requirements of

sentencing and did not abuse its discretion in imposing the

twenty-four-month       sentence.            Accordingly,    we    affirm     the

revocation judgment.         We dispense with oral argument because the

facts   and    legal   contentions      are    adequately   presented    in   the

materials     before   the    court   and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                         4